Citation Nr: 1134509	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1979 to July 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).


FINDINGS OF FACT

1.  In December 2004 or January 2005, so while in service, the Veteran injured his low back in a motor vehicle accident when a slow-moving 18-wheeler truck backed into his car.

2.  For the next several months, until at least May 2005, he received ongoing treatment for his low back, including from a chiropractor, and it was determined that he had sustained a low back strain/sprain.

3.  He claims to have experienced persistent or recurrent symptoms during the several years since that injury in service, including especially low back pain and limitation of motion ("stiffness") of the thoracolumbar (i.e., thoracic and lumbar) segment of his spine.

4.  Since the filing of this claim in May 2007, there has been medical disagreement as to whether he has chronic - meaning permanent - low back disability as a consequence of that injury in service.


5.  On the one hand, the June 2007 VA compensation examiner determined there was no diagnosis of a lower lumbar condition because there was no pathology during that evaluation to render a diagnosis, including according to the results of 
X-rays that were within normal limits.

6.  But other medical evidence in the file, including evaluation and treatment records dated in July 2007 and in January, March and April 2008, so since that VA compensation examination and since the filing of this claim, list an ongoing diagnosis of back strain in the sacroiliac region or chronic lumbosacral strain.

7.  It therefore is just as likely as not the Veteran has a chronic low back disorder, in particular, a chronic lumbosacral strain, as a residual of the injury he sustained in the motor vehicle accident during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's chronic low back disorder (chronic lumbosacral strain) is due to the injury incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted. Id., at 486.

Here, since the Board is granting the claim, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist requirements since the Veteran is receiving the requested benefit, regardless.  That is to say, even were the Board to assume for the sake of argument that he has not received this required notice and assistance with his claim, this ultimately would be inconsequential and, thus, at most non-prejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  The U. S. Supreme Court has clarified that VCAA notice and assistance errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice or assistance error and, furthermore, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There simply is no such possibility in this particular instance.


II.  Entitlement to Service Connection for a Low Back Disorder

Service connection is granted if it is shown the Veteran has chronic disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Degenerative joint disease, i.e., arthritis, is a chronic condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (permanency) of disease or injury in service is not established, or legitimately questionable, then a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


The determination as to whether these requirements for service connection are met is based on an analysis of all of the relevant medical and other evidence of record and the evaluation of its competency and credibility and resultant probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning back now to the facts of this particular case at hand.  In December 2004 or January 2005, so while in service, the Veteran injured his low back in a motor vehicle accident when a slow-moving 18-wheeler truck backed into his car.  For the next several months, until at least May 2005, he received ongoing treatment for his low back, including from a chiropractor, and it was determined that he had sustained a low back strain/sprain.

The Veteran filed this claim at issue in May 2007, in anticipation of his soon retirement from the military.  On his claim application (VA Form 21-526), he described this disability as a back strain, lower lumbar.  In the additional written and oral testimony he has provided since filing this claim, he alleges to have experienced persistent or recurrent symptoms since the injury in service, including especially low back pain and limitation of motion ("stiffness") of the thoracolumbar (i.e., thoracic and lumbar) segment of his spine.

Since the filing of this claim in May 2007, there has been medical disagreement as to whether he has chronic - meaning permanent - low back disability as a consequence of that injury in service.  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  But see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

On the one hand, the June 2007 VA compensation examiner determined there was no diagnosis of a lower lumbar condition because there was no pathology during that evaluation to render a diagnosis, including according to the results of 
X-rays of the thoracic and lumbar segment of the spine that were within normal limits.  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

But other medical evidence in the file, including evaluation and treatment records dated in July 2007 and in January, March and April 2008, so since that VA compensation examination and since the filing of this claim, list an ongoing diagnosis of back strain in the sacroiliac region or chronic lumbosacral strain.  There also is historical mention of the low back injury in service and this diagnosis being a consequence of that injury.  It therefore is just as likely as not the Veteran has a chronic low back disorder, in particular, a chronic lumbosacral strain, as a residual of that injury he sustained in the motor vehicle accident during his military service.  The records of this ongoing evaluation and treatment for this diagnosis also tend to substantiate the notion that he has experienced chronic pain and limitation of motion in his low back ("stiffness") since that injury in service, so continuity of symptomatology associated with this diagnosis.  And, indeed, even if there were no actual treatment records, which, again, there are, this alone would not be tantamount to concluding the Veteran necessarily has not experienced continuous symptoms since the injury in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records).  Moreover, he is competent, even as a layman, to proclaim having experienced chronic pain and stiffness in his low back since the injury in service.  See 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  And the fact that there are evaluation and treatment records tending to support this notion adds credence and credibility to his lay testimony concerning this, so, ultimately, to the probative value of his lay testimony.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  As explained, there need only instead be an as likely as not proposition of current disability related to service, and when, as here, there is, the claim must be granted.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for a chronic low back disorder (and, in particular, a chronic lumbosacral strain) is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


